                   Case 2:18-bk-22532-VZ           Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21               Desc
                                                    Main Document     Page 1 of 9


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TRINITY FINANCIAL SERVICES, LLC

                       8                              UNITED STATES BANKRUPTCY COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                   10                                          LOS ANGELES DIVISION
                   11

                   12      In re                                              Case No. 2:18-bk-22532-VZ

                   13      MU JIN KIM,                                        Chapter Number: 13

                   14                         Debtor,                         REPLY IN SUPPORT OF CREDITOR
                                                                              TRINITY FINANCIAL SERVICES, LLC’S
                   15                                                         MOTION FOR RELIEF FROM THE
                                                                              AUTOMATIC STAY
                   16
                                                                              DATE:           January 8, 2019
                   17                                                         TIME:           9:30 a.m.
                                                                              CTRM:           1368
                   18
                   19              TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby Replies (the “Reply”) in

                   20      support of its Motion for Relief from the Automatic Stay [Docket No. 16] (the “Motion”) in the

                   21      above-referenced matter. This Reply is based on the authorities cited herein and on such

                   22      additional submissions and argument as may be presented at or before the confirmation hearing.

                   23      In support of its Reply, Trinity respectfully states as follows:

                   24                                               INTRODUCTION

                   25              This case is the fourth bankruptcy filing affecting the subject property. The Debtor is also

                   26      a recent recipient of an ownership interest in the subject property, thanks to a grant deed recorded

                   27      last year by Young Kim, the bankruptcy debtor who filed the previous three bankruptcy cases

                   28      affecting the subject property. Because this Debtor lacks good faith in filing this case and
B URKE , W I LLI AMS &
                                                                                     REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                            -1-
  ATTO RNEY S AT LAW                                                                 FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ           Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                Desc
                                                    Main Document     Page 2 of 9


                       1   proposing a plan, the Court should grant relief from stay.

                       2                                          STATEMENT OF FACTS

                       3           1.     As outlined in Trinity’s Motion, this is the fourth bankruptcy filing affecting the

                       4   subject property. On September 14, 2012, Hyun Kong and borrower, Young K. Kim (the “Prior

                       5   Debtor”), filed a voluntary petition under Chapter 13 of the Bankruptcy Code, and were assigned

                       6   Bankruptcy Case Number 2:12-bk-41380-TD (the “First Case”). The debtors filed only a few

                       7   case commencement documents with the bankruptcy petition. Schedules and the statement of

                       8   financial affairs were never filed.

                       9           2.     On October 4, 2012, the Court entered its Order and Notice of Dismissal of the

                   10      First Case for failure to file schedules, statements, and/or plan. Both debtors were dismissed with

                   11      a 180-day restriction against refiling pursuant to 11 U.S.C. Section 109(g) [First Case Docket No.

                   12      9].

                   13              3.     As the borrower for the subject property, the Prior Debtor again defaulted under

                   14      the terms of the Note and Deed of Trust. On December 6, 2016, a Notice of Default and Election

                   15      to Sell was recorded in the Official Records for Los Angeles County, Instrument No.

                   16      20161563753.

                   17              4.     On March 31, 2017, a Notice of Sale was recorded in the Official Records for Los

                   18      Angeles County, Instrument No. 20170356671, with the foreclosure sale scheduled for April 28,

                   19      2017.

                   20              5.     On April 25, 2017, just three days prior to the scheduled foreclosure sale, the Prior

                   21      Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code, and was assigned

                   22      Bankruptcy Case Number 2:17-bk-15093-BR (the “Second Case”).

                   23              6.     On June 28, 2017, the Chapter 7 Trustee filed her Report of No Distribution

                   24      [Second Case Docket No. 13].

                   25              7.     On June 30, 2017, Trinity filed its Notice of Motion and Motion for Relief from

                   26      the Automatic Stay [Second Case Docket No. 14].

                   27              8.     On July 10, 2017, the Debtor filed her Opposition to Trinity’s Notice of Motion

                   28      and Motion for Relief from the Automatic Stay [Second Case Docket No. 16].
B URKE , W I LLI AMS &
                                                                                   REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                           -2-
  ATTO RNEY S AT LAW                                                               FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ          Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                 Desc
                                                   Main Document     Page 3 of 9


                       1          9.      On July 11, 2017, the Senior Lienholder, U.S. Bank, National Association as

                       2   trustee for WAMU Mortgage Pass Through Certificate for WMALT Series 2007-OA4 (“US

                       3   Bank”) filed its Notice of Motion and Motion for Relief from the Automatic Stay [Second Case

                       4   Docket No. 17].

                       5          10.     On August 3, 2017, the Court issued its Order Granting Trinity’s Motion for Relief

                       6   from the Automatic Stay [Second Case Docket No. 20].

                       7          11.     On August 14, 2017, the Court issued its Order of Discharge [Second Case Docket

                       8   No. 22].

                       9          12.     On August 17, 2017, the Court issued its Order Granting US Bank’s Motion for

                   10      Relief from the Automatic Stay [Second Case Docket No. 24].

                   11             13.     On August 22, 2017, the case was closed [Second Case Docket No. 26].

                   12             14.     On April 12, 2018, the Prior Debtor filed a voluntary petition under Chapter 13 of

                   13      the Bankruptcy Code, and was assigned Bankruptcy Case Number 2:18-bk-14132-SK (the “Third

                   14      Case”). The Prior Debtor filed only a few case commencement documents with the bankruptcy

                   15      petition. Schedules and the statement of financial affairs (or chapter 13 plan, if appropriate) were

                   16      never filed.

                   17             15.     On April 25, 2018, the Prior Debtor filed her Motion to Extend Deadline to File

                   18      Schedules or Provide Required Information, and/or Plan [Third Case Docket No. 8].

                   19             16.     On April 26, 2018, the Court issued its Order Granting Motion to Extend Deadline

                   20      to file Case Commencement Documents [Third Case Docket No. 10].

                   21             17.     On May 30, 2018, Trinity filed its Motion to Dismiss for Failure to File

                   22      Documents under Section 521(i)(1) [Third Case Docket No. 14].

                   23             18.     On May 30, 2018, while the Prior Debtor was still in an active bankruptcy matter

                   24      which included the subject property as part of the bankruptcy estate, a Grant Deed was recorded

                   25      as Instrument No. 20180534896 in the Los Angeles County Recorder’s Office in which the Prior

                   26      Debtor, Young Kyung Kim, purportedly granted interest to the Debtor in this case—Mu Jin Kim.

                   27      A true and correct copy of the Grant Deed is attached as Exhibit 4 to Trinity’s Notice of Motion

                   28      and Motion for Relief from the Automatic Stay. The Court is requested to take judicial notice of
B URKE , W I LLI AMS &
                                                                                    REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                           -3-
  ATTO RNEY S AT LAW                                                                FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ          Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                 Desc
                                                   Main Document     Page 4 of 9


                       1   this document pursuant to Fed. R. Evid. 201.

                       2          19.     On June 6, 2018, the Court issued its Order and Notice of Dismissal for Failure to

                       3   file schedules, statements, and/or plan [Third Case Docket No. 17].

                       4          20.     On June 22, 2018, the case was closed [Third Case Docket No. 20].

                       5          21.     On October 2, 2018, a second Notice of Sale was recorded in Los Angeles County,

                       6   Instrument No. 20181002001, with the foreclosure sale scheduled for October 25, 2018.

                       7          22.     On October 24, 2018, one day prior to the scheduled foreclosure sale, Mu Jin Kim,

                       8   (the “Debtor”) filed the instant voluntary petition herein under Chapter 13 of the Bankruptcy

                       9   Code, and was assigned Bankruptcy Case Number 2:18-bk-22532-VZ.

                   10             23.     On November 7, 2018, the Debtor filed her Chapter 13 Plan [Docket No. 10].

                   11             24.     Trinity’s claim is evidenced by a Home Equity Credit Line Agreement and

                   12      Disclosure Statement executed by borrower Young Kyung Kim and dated December 15, 2006, in

                   13      the original principal sum of $72,000 (the “HELOC”). A copy of the HELOC is attached to

                   14      Trinity’s proof of claim no. 1 (the “Proof of Claim”) as filed on the Court’s claims register

                   15      (“CCR”) in the instant bankruptcy case and incorporated herein by reference.

                   16             25.     The HELOC is secured by a second deed of trust (the “Deed of Trust”)

                   17      encumbering the real property commonly known as 3507 Montrose Avenue, Glendale, CA

                   18      91214 (the “Property”). A copy of the Deed of Trust is attached to Trinity’s proof of claim no. 1

                   19      as filed in the instant bankruptcy case and incorporated herein by reference.

                   20             26.     Subsequently, the HELOC was assigned to Trinity. Trinity, directly or through an

                   21      agent, is in possession of the original HELOC. See CCR, Claim No. 1.

                   22             27.     On November 7, 2018, the Debtor filed her Plan providing for monthly payments

                   23      to the Trustee in the total amount of $600.00 per month for 60 months. The plan fails to provide

                   24      payment to Trinity on account of its secured claim.

                   25             28.     On November 20, 2018, Trinity filed its Proof of Claim secured by the Property

                   26      with a total outstanding balance in the amount of $104,430.349 and a pre-petition arrearage claim

                   27      of $38,125.80. See CCR, Claim No. 1.

                   28             29.     On November 7, 2018, the Debtor filed her Summary of Assets and Liabilities for
B URKE , W I LLI AMS &
                                                                                   REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                           -4-
  ATTO RNEY S AT LAW                                                               FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ           Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                  Desc
                                                    Main Document     Page 5 of 9


                       1   Individual, Schedules A through J, Declaration about an Individual Debtor’s Schedules,

                       2   Statement of Financial Affairs for Individual filing for Bankruptcy, and Chapter 13 Statement of

                       3   Current Income [Fourth Case Docket No. 12].

                       4          30.     Between the dismissal of the Third Case and the commencement of this case,

                       5   neither the Debtor nor the Prior Debtor made any payments to Trinity so as to reduce their

                       6   secured indebtedness.

                       7                                              ARGUMENT

                       8          A. The Prior Debtor’s Transfer to the Debtor was Part of a Scheme to Defraud

                       9          “The express statutory language of § 362(d)(4) is clear and unambiguous that if a scheme

                   10      to delay, hinder or defraud is shown, and if that scheme involves the transfer of an ownership

                   11      interest in real property without the secured creditor’s consent, then the secured creditor may

                   12      obtain relief under § 362(d)(4). Under the express terms of § 362(d)(4), the secured creditor need

                   13      not show that it had some additional right to oppose the transfer.” In re Dorsey, 476 B.R. 261,

                   14      269 (Bankr. C.D. Cal. 2012). Further, a scheme to delay, hinder or defraud is shown either by

                   15      “transfer of all or part ownership . . . without the consent of the secured creditor,” (d)(4)(A), or by

                   16      “multiple bankruptcy filings affecting such property,” (d)(4)(B).

                   17             Here, as outlined in the Motion, the Debtor received her interest in the subject property

                   18      through a grant deed from the Prior Debtor while the Prior Debtor was still in an active

                   19      bankruptcy last year. The Debtor failed to oppose the Motion or otherwise show that this transfer

                   20      was in good faith. The Debtor has thus failed to controvert the showing that her receipt of an

                   21      interest in the subject property “was made without [the creditor’s] consent. Thus, § 362(d)(4)(A)

                   22      is satisfied. Alternatively, Movant has also shown that this is the [fourth] bankruptcy case

                   23      affecting the Subject Property. Thus, § 362(d)(4)(B) is satisfied as well.” In re Dorsey, 476 B.R.

                   24      at 269-70. Accordingly, despite the familial relationship here, the Prior Debtor’s transfer of an

                   25      interest to the Debtor was nonetheless part of a scheme to defraud, based on the text of Section

                   26      362(d)(4). The Court should therefore grant relief from stay.

                   27
                   28
B URKE , W I LLI AMS &
                                                                                     REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                            -5-
  ATTO RNEY S AT LAW                                                                 FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ           Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                    Desc
                                                    Main Document     Page 6 of 9


                       1          B. The Debtor Lacks Good Faith in Filing this Bankruptcy

                       2          “All Chapter 13 cases are required to have been filed in good faith (§ 1325(a)(7)), and any

                       3   plan must be proposed in good faith to be eligible for confirmation (§ 1325(a)(3)). To the extent a

                       4   debtor seeks to use a Chapter 13 plan to obtain some form of relief, such as a lien strip pursuant to

                       5   § 1322(b)(2), a court is obliged to assess a debtor’s good faith both in filing the case and

                       6   proposing a plan.” In re Burnett, 427 B.R. 517, 521 (Bankr. S.D. Cal. 2010).

                       7          Here, the serial bankruptcy filings committed by the Debtor and the Prior Debtor vitiate

                       8   any possible showing of good faith the Debtor could attempt. The instant bankruptcy filing is

                       9   merely the latest in a series of cases meant to frustrate and delay secured creditors from

                   10      recovering their collateral. The transfer from the Prior Debtor to the Debtor is also violative of

                   11      Trinity’s Deed of Trust with the Prior Debtor, and further evidence of the bad faith of the Debtor

                   12      and the original borrower. Paragraph F of Trinity’s Deed of Trust with the Prior Debtor states as

                   13      follows:

                   14                     f.      Upon default by Trustor in the performance of any payment
                                          or other obligation secured hereby or in the performance of any
                   15                     agreement hereunder, or if, whether voluntarily or involuntarily,
                                          there is a sale or transfer of all or any part of (i) the Property or an
                   16                     interest therein, or (ii) a beneficial interest in Trustor and Trustor is
                                          not a natural person, or if Trustor ceases to use the Property as
                   17                     Trustor's primary residence, Beneficiary may declare all sums
                                          secured hereby immediately due without notice or demand and no
                   18                     waiver of this right shall be effective unless in writing and signed by
                                          Beneficiary.
                   19
                           Given the series of iterative filings affecting this property, the Debtor is unable to demonstrate the
                   20
                           required good faith for prosecuting a plan and further staying secured creditors. Accordingly, the
                   21
                           Court should grant the Motion.
                   22
                           ///
                   23
                   24
                           ///
                   25
                   26
                           ///
                   27
                   28
B URKE , W I LLI AMS &
                                                                                     REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                            -6-
  ATTO RNEY S AT LAW                                                                 FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ           Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                Desc
                                                    Main Document     Page 7 of 9


                       1                                             CONCLUSION

                       2            Based on the foregoing facts and applicable law, Trinity respectfully requests that the

                       3   Motion be granted.

                       4

                       5   Dated:         January 3, 2019                      BURKE, WILLIAMS & SORENSEN, LLP
                       6
                       7                                                       By:
                                                                                     Richard J. Reynolds
                       8                                                             Rafael R. Garcia-Salgado
                                                                                     Attorneys for Creditor
                       9                                                             TRINITY FINANCIAL SERVICES, LLC
                   10
                   11

                   12
                   13
                   14

                   15
                   16

                   17

                   18
                   19

                   20
                   21

                   22

                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W I LLI AMS &
                                                                                      REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                            -7-
  ATTO RNEY S AT LAW                                                                  FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ          Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                 Desc
                                                   Main Document     Page 8 of 9


                       1                          PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067

                       4   A true and correct copy of the foregoing document entitled (specify): REPLY IN SUPPORT
                           SECURED CREDITOR TRINITY FINANCIAL SERVICES, LLC’S MOTION FOR
                       5   RELIEF FROM THE AUTOMATIC STAY
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date)
                           1/3/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
                       9   determined that the following persons are on the Electronic Mail Notice List to receive NEF
                           transmission at the email addresses stated below:
                   10
                                    Nancy K Curry (TR) TrusteeECFMail@gmail.com
                   11               Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                     nef@bwslaw.com,jgomez@bwslaw.com
                   12               Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
                                    Richard J Reynolds rreynolds@bwslaw.com,
                   13
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   14                nef@bwslaw.com;fcabezas@bwslaw.com
                                    Valerie Smith claims@recoverycorp.com
                   15               United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                   16                                                                           Service information continued
                                                                                            on attached page
                   17
                           2. SERVED BY UNITED STATES MAIL:
                   18      On (date) 1/13/19, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   19      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   20      later than 24 hours after the document is filed.
                   21      Debtor:                           Interested Party                  Judge:
                           Mu Jin Kim                        Young Kyung Kim                   Hon. Vincent Zurzolo
                   22      3507 Montrose Ave                 3507 Montrose Ave                 United States Bankruptcy Court
                           Glendale, CA 91214                Glendale, CA 91214                Central District of California
                   23                                                                          Edward R. Roybal Federal Building
                                                                                               and Courthouse
                   24                                                                          255 E. Temple Street, Suite 1360
                                                                                               Los Angeles, CA 90012
                   25
                                                                                                Service information continued
                   26                                                                       on attached page
                   27      ///
                   28
B URKE , W I LLI AMS &
                                                                                   REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                           -8-
  ATTO RNEY S AT LAW                                                               FROM THE AUTOMATIC STAY
      SANTA A NA
                   Case 2:18-bk-22532-VZ          Doc 29 Filed 01/03/19 Entered 01/03/19 17:51:21                 Desc
                                                   Main Document     Page 9 of 9


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   1/3/19               Bernadette C. Antle
                            Date                   Printed Name                                    Signature
                   10
                   11

                   12
                   13
                   14

                   15
                   16

                   17

                   18
                   19

                   20
                   21

                   22

                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W I LLI AMS &
                                                                                   REPLY IN SUPPORT OF MOTION FOR RELIEF
   S ORENS EN , LLP
                                                                           -9-
  ATTO RNEY S AT LAW                                                               FROM THE AUTOMATIC STAY
      SANTA A NA
